Citation Nr: 0424237	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  97-27 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

(The issues of entitlement to an initial rating in excess of 
40 percent for post-operative residuals from a rat bite 
injury of the right hand, and an initial rating in excess of 
10 percent for a post-operative groin flap revision will be 
the subject of a separate decision of the Board of Veterans' 
Appeals).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION


The veteran served on active duty from August 1976 to June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO decision which, in 
pertinent part, denied entitlement to a TDIU.  

A personal hearing at the RO was held in November 1996.  A 
Travel Board hearing on, in pertinent part, the issue of 
entitlement to a TDIU was held in March 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge has been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The Board remanded the claims on appeal in December 1999 and 
again in March 2001 for additional development.  The case was 
returned to the Board in June 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran is in receipt of disability compensation for 
post-operative residuals of a rat bite injury to the right 
hand with a 40 percent rating; post-operative groin flap 
revision with a 10 percent rating and residuals of a fracture 
to the tip of the right ring finger with a 0 percent 
(noncompensable) rating.  The combined schedular evaluation 
is 50 percent.  

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities without regard to non-service 
connected disabilities or advancing age.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§3.321, 3.340, 
4.15, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in April 2001 and May 2003, the RO 
provided notice as to what evidence the veteran was 
responsible for, and what evidence VA would undertake to 
obtain.  In the statement of the case and supplemental 
statements of the case, the RO informed the veteran of what 
the evidence needed to show, in order to substantiate the 
claim for increase.

The April 2001 and May 2003 correspondence told the veteran 
to furnish information with regard to any person having 
relevant evidence, and advised him that he could furnish 
private records.  This information should have put him on 
notice to submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran received that remedy when the 
Board remanded his claim in March 2001 to ensure that notice 
was provided, and a VCAA notice letter was subsequently 
issued.  

VA has complied with its obligation to afford the veteran 
contemporaneous examinations in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  


I.  Factual Background

Historically, it is noted that entitlement to compensation 
under 38 U.S.C.A. § 1151 for a right hand condition was 
established in a January 1997 hearing officer's decision with 
a 40 percent rating and for a groin condition with a 0 
percent rating.  The rating for the post-operative groin flap 
revision was subsequently increased to 10 percent disabling.  
Service connection for residuals of a fracture to the tip of 
the right ring finger is also in effect with a 0 percent 
(noncompensable) rating.  

In July 1997, the veteran filed a claim for a total 
disability evaluation based on unemployability.  On his 
application, the veteran noted that he last worked full time 
in 1989 as a medical claims examiner.  He stated that he 
became too disabled to work beginning in September 1990 but 
that his disability affected his full time employment 
beginning in 1992.  He stated that his non-service connected 
history of myocardial infarction as well as the right groin 
flap residuals prevented him form securing or following any 
substantial gainful occupation.  On his application, the 
veteran indicated that he had completed high school and three 
years of college.  He stated that he also received training 
advanced bookkeeping and data processing.  

Received were Social Security Administration (SSA) records 
accompanying a September 1992 and November 1997 decision 
granting disability benefits to the veteran that shows that 
the veteran was considered disabled due to coronary artery 
disease and depression.  

On VA examination in March 1999, the veteran related that he 
had undergone revision procedures for his right hand and 
therapy.  The examiner indicated that there was no movement 
of the right index finger and it was held in about 45 degrees 
of flexion at the metacarpal phalangeal joint.  The veteran 
was unable to make a fist or flex the finger.  The veteran's 
hand strength was normal with the other fingers.  He was able 
to grip the hand except with the index finger on the right.  

The examiner also noted that there was scar measuring about 
34 cm in length that went from around the area of the groin 
to around the buttocks on the right side.  It was noted that 
there was decreased sensation to light touch around the scar.  
The scar was well healed with no disfigurement.  The 
diagnosis included post-operative residuals of rat bite 
injury of the right hand; post-operative groin flap revision, 
and healed fracture of shaft of right metacarpal by X-ray.  
The examiner noted that the veteran was able to grasp, though 
with some difficulty, using the right hand but he could not 
use the right index finger.  It was noted that he was able to 
do things such as pulling, pushing, twisting, writing and 
touching but without the use of his right index finger.  The 
examiner stated that the veteran had an obvious disability 
due to his inability to use his right index finger.  

VA medical records dated from September 1999 to May 2001 
generally show treatment for a variety of non-service-
connected disorders including history of myocardial 
infarction, dermatological problems, erectile dysfunction, an 
infectious disease and hematospermia.  

On VA examination in March 2003, the veteran reported that 
his current symptoms were constant and included severe muscle 
disability; contracture of the right first web space, and 
reduced sensation in the groin area.  He stated that he was 
unable to perform minimum tasks.  He stated that he was able 
to walk, shower and dress himself but had difficulty with 
vacuuming, gardening or pushing a lawnmower.  
The diagnoses include post-operative residuals from a rat 
bite to the right hand and post-operative right groin flap 
revision.  The examiner indicated that the veteran right hand 
condition results in difficulty performing activities such as 
grasping, pushing and holding when using his right hand due 
the contracture of the right index finger.  

A March 2003 addendum to the VA examination report notes that 
examination confirmed significant ankylosis of the right 
index finger due to a contracture deformity and some mild 
limitation of motion of the right middle finger due to the 
scarring and pain.  The examiner indicated that there was no 
objective evidence of limitation of function due to the scar 
on the right groin.  The examiner indicated that the veteran 
was limited from maintaining employment which required heavy 
lifting of more than 45 pounds due to weakness.  Assembling 
parts, packaging and keyboarding were also difficult tasks 
for him due to limitation of motion of the right index and 
right middle fingers due to pain.  

During the March 2004 Travel Board hearing, the veteran 
indicated that he stopped working in 1989 after an assault at 
work.  He testified that in 1989 following that incident, he 
began to have heart problems.  


II.  Analysis

In this case, the veteran claims that he is unemployable due 
to his service-connected disabilities.  In this regard, total 
disability meriting a total schedular rating exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2003).  Where the schedular disability 
rating is less than total a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a) (2003).  

Pursuant to 38 C.F.R. § 4.16(a) total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

With regard to 38 C.F.R. § 4.16(a), "substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
See 38 C.F.R. § 4.16(b).  

The veteran is currently in receipt of disability 
compensation pursuant to 38 U.S.C.A. § 1151 for post-
operative groin flap revision, rated 10 percent and residuals 
of a rat bite injury to the right hand, rated 40 percent.  
Service connection is also in effect for residuals of a 
fracture to the tip of the right ring finger with a 0 percent 
evaluation.  His combined disability compensation is 50 
percent.  The competent evidence does not show that the 
disabilities subject to compensation, without regard to 
advancing age or non-service connected disabilities preclude 
him from engaging in any substantially gainful employment.  
The veteran reported that he had a high school education and 
three years of college.  The veteran is in receipt of SSA 
benefits primarily due to coronary artery disease and 
depression.  In addition, VA clinical records generally note 
treatment for a variety of other non-service connected 
disorders.  It is noted that the 2003 VA examiner noted that 
the veteran was limited from maintaining employment which 
required heavy lifting, assembly or keyboarding due to the 
limitation of motion of his right index and middle fingers.  
However, there have been no findings that the veteran was 
precluded from performing all forms of substantial gainful 
employment solely due to the disabilities subject to VA 
compensation.  Moreover, the veteran has indicated on several 
occasions in statements and testimony that he last worked in 
1989, following an assault at work and did not return to work 
due to heart problems.  As such, the veteran is not precluded 
from performing all forms of substantially gainful 
employment, and the preponderance of the evidence is against 
his claim for TDIU benefits.  

While the disabilities subject to compensation cause some 
economic inadaptability, this is taken into account in the 
evaluation assigned such disorders and there is no showing of 
total individual unemployability based solely on the 
disabilities without taking into account non-service 
connected disabilities.  

For the reasons set forth above, it is not shown that he is 
precluded from substantially gainful employment or is 
otherwise unemployable due to his service-connected 
disabilities.  Thus there is no basis for an extraschedular 
award of individual unemployability.  38 C.F.R. §§ 3.321, 
4.16.  



ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  



	                        
____________________________________________
	C. W. SYMANSKI      
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



